                                   Case 4:17-cv-01020-A Document 66 Filed 02/14/19                                                           Page 1 of 47 PageID 546




                                                                                                                               INTERNAL AFFAffiS CASE IA2017-0J1                                                 c~
                                                                                                                                                                                                                                ~
                                                      INTER-OFFICE CORRESf'ONOENCE
                                                      Internal Affairs Seat/on
                                                                                                                               CASEINFORMATION                                                                            ~
                                                                                                                               The investigation regarding Internal Affairs Case IA2017-03l has been eompleted. ~

DATE:              April5, 2017
                                                                                                                               investigation was conducted by Internal Affairs Section Detective J,A. White 113207, The 180~
                                                                                                                               sl&tute<:XpiresJuly 29,2017.                                                                          p
·ro:               Joel I'. FHzg"ra!d, Sr., Ph.D.                                                                                L       COMPLAINANT
                   Chi~r nf Pulice




                                                                                                                                                                                                                                              i.....
                                                                                                                                         Administration
awM:               Ri-ck M.(:ndou. Acting .l.lcutt:onHl
                   Jnternal A.flilirs   S~>tr.rion
                                                                                                                                n.       OFFICERS INVOLVED
SUB.mCT:           InternAl   Altair~   C•se 1:\li~O I7-0.' I
                                                                                                                                         Assislllnt Chief Abdul Pridgen
                                                                                                                                         Fort Worth Poli~ Department
The al,u1;c numbered iuvc:mga.li(.m ts tompiC'It !\nd n:aJy f('lf y~,ur re!r·iew .and rtcon1memlation. The                               l'inance/Pemonnel Bureau                                                                                  ~
160 doy administr•tivn de<~dline "'<piM un July 9, :!017. The 1811 d•y $t<llut6 expil"s on J•ily 29,
1017 ..                                                                                                                                  Deputy Chief Vance Keyes
                                                                                                                                         Fort Worth Police Department
                                                                                                                                         Finance/Personnel Bureau
                                                                                                                                         Operational Command
                                                                                                                                                                                                                                                ~
                                                                                                                               ill.      ALLEGATIONS CITED BY INTERNAL AFFAIRS
                                                                                                                                                                                                                                              n
                                                                                                                               Assistant Chi~f Abdnl Prldgen1
                                                                                                                                                                                                                                              <
                                                                                                                                                                                                                                              .........
     ··7/)
   /l.v'<-
                   ' tl
                 /1/(     4·  'I

f{i~l(-;q;,7Joza, A~ting4.. I;urtllllnl
                                                                ____r_t.L3.L:z_
                                                                        .D\11t
                                                                                                                               General Order 703.00- PROFESSIONAL CONDUCT
                                                                                                                                                                                                                                              0'
                                                                                                                               (Il) Neglect of duty on the part of lll1J' employee is cause for disciplinary action. The offender shall
ln!crnul A flairs Seod~n
                                                                                                                                      be disciplined according to the severity of the violation, the commensurate responsibility or
                                                                                                                                      accountability of their rank or position, the results brought about by the action or inaction, and
                                                                                                                                                                                                                                               ro
.io\v
                                                                                                                                      !he effect it h.as upon the discipline, good order, and best interest of the departmen~ Ne~lect of      0
                                                                                                                                      duty includes, but is not limited to, the following:
                                                                                                                      7:
                                                                                     ~p                               ~
                                                                                                                                      (1) Failure of a supervisor to immediately take action when a violation of rules or regulations
                                                                                                                                          comes to their attention, regardless of the supervisor's or violator's assignment or rank           ~-

                                                                                         ~                            ~~
                                                                                                                                          within the department.
                                                                                                                                      (2) Failure to observe and give effect to the federal, state, and local statutes and the policies and
                                                                                                      ;:R
                                                                                                     .co
                                                                                                                     ~Q               procedures of the department.
                                                                                                                '"rj tJ (/)
                                                                                                                 ~-   _,
                                                                                                                     C/J. 7'
                                                                                                                l- . ""'l-                                                                                                  Page 1 of 93
                                                                                                      .l:::oo   """";:::on
                                                                                                                llJ - ""'l
                                                                                                     "-=>       Onn
                                                                                                     c::J
                                                                                                                     ""'lo
                                                                                                                     ~~
                                                                                                                    ~...,

                                                                                                                    s;
                                                                                                                    Cl.l
                              Case 4:17-cv-01020-A Document 66 Filed 02/14/19                                       Page 2 of 47 PageID 547




(C) No officer shall engage in any personal conduct which could result in justified unfavorable             the effect it has upon the discipline, good order, and best interest of the department Neglect of
   criticism of that officer or the department                                                              duty includes, but is not limited to, the following:

(I) Officers shall, at all times, respond to the lawful orders of supervisors and other proper              (I) Failure of a supervisor to immediately take action when a violation of rules or regulations
    authorities as well as requests for police assistance from citizens. The administrative delegation          comes to their attention, regardless of the supervisor's or violator's assignment or rank
    of the enforcement of certain laws and ordinances to particular units of the department does not            within the department
    relieve officers of other units from the responsibility of taking prompt, effective police action       (2) Failure to observe and give effect to the federal, state, and local statutes and the policies and
    within the scope of those laws and ordinances when the occasion so requires. Officers assigned          procedures of the department
    to special duty are not relieved from taking enforcement action outside the scope of their
    specialized assignment when necessary. All members shall perform their duties as required or         (C) No officer shall engage in any personal conduct which could result in justified unfavorable
    directed by law, departmental rule, policy, or by order of a supervisor.                             criticism of that officer or the department

General Order 704,0(}. CIVIL, CRIMINAL, JUDICIAL, AND INVESTIGATIVE ACTIONS                              General Order 704.00- CIVIL, CRIMINAL, JUDICIAL, Al'!l> INVESTIGATIVE ACTIONS

(G) Officers and civilian employees shall answer all questions candidly, provide full disclosure,        (G) Officers and civilian employees shall answer all questions candidly, provide full disclosure,
and give material and relevant statements when requested by any appropriate authority in a               and give material and relevant statements when requested by any appropriate authority in a
departmental adminislrarive investigation                                                                departmental administrative investigation

(R) No officer or civilian employee shall reveal confidential information or documents to anyone         (R) No officer or civilian employee shall reveal confidential information or docwnents to anyone
wtless aulhorized to do so and then only to a person or persons autllorized to receive such              unless authorized to do so and then only 10 a person or persons authorized to receive suclt
confidential information.                                                                                confidential information.

General Order 705.02- ETHICAL STA.i'WARDS                                                                General Order 705.0:1.- ETHICAL STANDARDS

(L) Employees have an obligation and responsibility to report all facts or credible information          (L) Employees have an obligation and responsibility to report all facts or credible information
regarding any criminal activity by another employee or any serious breach of written directives.         regarding any criminal activity by another employee or any serious breach of written directives.

Texas Penal Code 39.06-MISUSE OF OffiCIAL U'iFOMIA TION                                                  Texas Penal Code 39.06-MISUSE OF OFFICIAL INFOR..'\'IATION

(b) A public servant commits an offense if with intent to obtain a benefit or with. intent to harm or    (b) A public servant commits an offense if with intent to obtain a benefit or with intent to harm or
defraud another, he discloses or uses information for a nongovernmental purpose that:                    defraud another, he discloses or uses information for a nongovernmental purpose that

       (I) he has access to by means of his office or employment; and                                           ( l) he has access to by means of his office or employment; and
       (2) has not been made public.                                                                            (2) has not bQen made public.

Deputy CbiefYance Keyes:

General Order 703.00- PROFESSIONAL CONDUCT

(B) Neglect of duty on the part of any employee is cause for disciplinary actioo. The offender shall
   be disciplined according to the severity of the violation, the commensurate responsibility or
   accountability of their rank or position, the results brought about by the action or inaction, and
                                                                                       Page 2 of93                                                                                                Page 3 of93
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 3 of 47 PageID 548
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 4 of 47 PageID 549
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 5 of 47 PageID 550
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 6 of 47 PageID 551
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 7 of 47 PageID 552
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 8 of 47 PageID 553
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 9 of 47 PageID 554
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 10 of 47 PageID 555
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 11 of 47 PageID 556
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 12 of 47 PageID 557
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 13 of 47 PageID 558
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 14 of 47 PageID 559
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 15 of 47 PageID 560
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 16 of 47 PageID 561
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 17 of 47 PageID 562
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 18 of 47 PageID 563
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 19 of 47 PageID 564
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 20 of 47 PageID 565
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 21 of 47 PageID 566
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 22 of 47 PageID 567
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 23 of 47 PageID 568
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 24 of 47 PageID 569
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 25 of 47 PageID 570
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 26 of 47 PageID 571
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 27 of 47 PageID 572
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 28 of 47 PageID 573
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 29 of 47 PageID 574
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 30 of 47 PageID 575
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 31 of 47 PageID 576
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 32 of 47 PageID 577
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 33 of 47 PageID 578
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 34 of 47 PageID 579
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 35 of 47 PageID 580
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 36 of 47 PageID 581
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 37 of 47 PageID 582
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 38 of 47 PageID 583
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 39 of 47 PageID 584
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 40 of 47 PageID 585
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 41 of 47 PageID 586
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 42 of 47 PageID 587
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 43 of 47 PageID 588
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 44 of 47 PageID 589
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 45 of 47 PageID 590
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 46 of 47 PageID 591
Case 4:17-cv-01020-A Document 66 Filed 02/14/19   Page 47 of 47 PageID 592
